DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/2/2021, 10/15/2020 and 9/18/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 2, 6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,656,440 B2 Watanabe.
2:	As for Claim 1, Watanabe depicts in Figures 1-3 and teaches on Column 2, Lines 42-67 and Column, 3, Lines 1-52 and Column 4, Lines 56-67 An image capturing apparatus including a mounting part (109) capable of attaching/detaching a device (111 and 121) capable of at least storing a captured image (Figures 1 and 2), comprising: a generation unit (103 and 105) configured to generate image data 
3:	As for Claim 2, Watanabe depicts in Figures 1-3 and teaches on Column 2, Lines 42-67 and Column, 3, Lines 1-52 and Column 4, Lines 56-67 wherein the determination unit (103) determines, based on the information obtained from the device, which one of a first method and a second method is to be used (communications based on if 111 or 121 is connected), wherein, in the first method (121 connected), the image capturing apparatus (101) receives a response (data received from 121) to a first command used to output the image data by the image capturing apparatus (101) to the device (121), the response including the result of the image analysis processing (image data output from 121 to 101), and wherein, in the second method (111 connected), the image capturing apparatus (101) outputs a second command different from the first command to the device (111) and reads out the result from the device (111) based on the second command (commands are different depending on if 111 or 121 is connected).
4:	As for Claim 6, Watanabe teaches on Column 6, Lines 1-32 and 52-61 wherein the response is received from the device (111 or 121) within a predetermined time (no specific time period is defined in the claim) after the first command is transmitted.
5:	As for Claim 10, Watanabe teaches on Column 4, Lines 1-32 wherein the determination unit (103) determines the method to be used (speed based on if 111 or 121 is connected) based on the 
6:	As for Claim 11, Watanabe depicts in Figures 1-3 and teaches on Column 2, Lines 42-67 and Column, 3, Lines 1-52 and Column 4, Lines 56-67 An image capturing apparatus including a mounting part (109) capable of attaching/detaching a device (111 or 121) capable of at least storing a captured image, comprising: a generation unit (103 and 105) configured to generate image data based on the captured image (output of 106); an output unit (109) configured to output, to the device (111 or 121), the image data and a command (commands are received based on detection results in the programing see Figure 3) used to output the image data by the image capturing apparatus (101) to the device (111 or 121) mounted in the mounting part; and an obtaining unit (109) configured to, if the device can execute image analysis processing (121) for the image data, receive a response to the command. the response including a result of the image analysis processing. thereby obtaining the result.
7:	As for Claim 12, Watanabe depicts in Figures 1-3 and teaches on Column 2, Lines 42-67 and Column, 3, Lines 1-52 and Column 4, Lines 56-67 A device (111 or 121 that is capable of at least storing a captured image and is mounted in an image capturing apparatus (101) including a mounting part capable of attaching/detaching the device (Figure 2), the device comprising: a processing unit (121) configured to execute image analysis processing for image data based on an image captured by the image capturing apparatus (101): an obtaining unit (122) configured to obtain. from the image capturing apparatus (101), the image data and a command (commands are received based on detection results in the programing see Figure 3) used to output the image data by the image capturing apparatus (101) to the device (121): and a transmission unit configured to transmit a response to the command to the image capturing apparatus (101). the response including a result of the image analysis processing.
8:	As for Claim 13, Claim 13 is rejected for reasons discussed related to Claim 1.
9:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 11.

11:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 1.
12:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 11.
13:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14:	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,656,440 B2 Watanabe in view of USPN 9,513,990 B2 Zhang. 
15:	As for Claim 7, Watanabe teahes a camera that can have different modules (111 or 121) connected to the memory slot. However, Watanabe does not teach a specifying unit configured to specify a data length of data representing the result, wherein the determination unit selects the method to be used (speed of transfer) based on the specified data length and requests the device to use the selected method, thereby determining the method to be used.
Zhang teaches on Column 2, Lines 3-26 and Column 5, Lines 33-53 a memory controller for optimizing memory read/write speed by adjusting the speed of data transfer based on the length data in order to improve data transfer speed.

16:	As for Claim 8, Zhang further teaches on Column 2, Lines 3-26 and Column 5, Lines 33-53 wherein the specifying unit specifies the data length by obtaining information concerning the data length from the device.
17:	As for Claim 9, Zhang further teaches on Column 2, Lines 3-26 and Column 5, Lines 33-53 wherein the specifying unit specifies the data length based on information of the image analysis processing.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 22, 2022